SUMMARY ORDER
Plaintiff-Appellant Robert M. Grant (“Grant”), incarcerated and proceeding pro se, brought this action in the District of Connecticut alleging that the DefendantsAppellees (“Defendants”) engaged in a panoply of unconstitutional and illegal conduct in the course of administrative proceedings conducted in connection with Grant’s complaints of missing property. The Defendants moved to dismiss Grant’s complaint, and Magistrate Judge Garfinkel, before whom the parties consented to proceed, granted the Defendants’ motion in a thoughtful and comprehensive opinion.
We conclude, based substantially on the reasoning of the court below, that dismissal of Grant’s complaint was proper. We have considered all of Grant’s contentions on appeal and find them to be without merit. Accordingly, the judgment of the district court is AFFIRMED.